 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   DANIEL R. COFFMAN,                                 Case No.: 18-CV-546 JLS (BLM)
12                                     Plaintiff,
                                                        ORDER (1) OVERRULING
13   v.                                                 DEFENDANT’S OBJECTIONS;
                                                        (2) ADOPTING REPORT AND
14   COMMISSIONER OF SOCIAL
                                                        RECOMMENDATION; AND
     SECURITY,
15                                                      (3) GRANTING IN PART AND
                                     Defendant.         DENYING IN PART PLAINTIFF’S
16
                                                        AND DEFENDANT’S MOTIONS
17                                                      FOR SUMMARY JUDGMENT
18
                                                        (ECF Nos. 20, 21, 33)
19
20         Presently before the Court are Plaintiff Daniel R. Coffman’s Motion for Summary
21   Judgment (“Pl.’s MSJ,” ECF No. 20) and Defendant Commissioner of Social Security’s
22   Cross-Motion for Summary Judgment (“Def.’s MSJ,” ECF No. 21). Magistrate Judge
23   Barbara L. Major submitted a Report and Recommendation (“R&R,” ECF No. 33)
24   recommending Plaintiff’s Motion be granted in part and denied in part, Defendant’s Motion
25   be granted in part and denied in part, and the case be remanded for further proceedings.
26   Defendant submitted Objections to the R&R (“Objs.,” ECF No. 34).
27   ///
28   ///

                                                    1
                                                                                18-CV-546 JLS (BLM)
 1                                        BACKGROUND
 2         Magistrate Judge Major’s R&R contains a complete and accurate recitation of the
 3   relevant factual and procedural history underlying the Motions. R&R. at 2–5. This Order
 4   incorporates by reference the background as set forth therein.
 5                                     LEGAL STANDARD
 6         Federal Rule of Civil Procedure 72(b) and 28 U.S.C. § 636(b)(1) set forth a district
 7   court’s duties in connection with a magistrate judge’s R&R. The district court must “make
 8   a de novo determination of those portions of the report or specified proposed findings or
 9   recommendations to which objection is made,” and “may accept, reject, or modify, in
10   whole or in part, the findings or recommendations made by the magistrate judge.” 28
11   U.S.C. § 636(b)(1); see also United States v. Raddatz, 447 U.S. 667, 673–76 (1980). In
12   the absence of a timely objection, however, the Court “need only satisfy itself that there is
13   no clear error on the face of the record in order to accept the recommendation.” Fed. R.
14   Civ. P. 72 advisory committee’s note (citing Campbell v. U.S. Dist. Ct., 501 F.2d 196, 206
15   (9th Cir. 1974)).
16                                         DISCUSSION
17         Plaintiff, proceeding pro se, seeks judicial review of Administrative Law Judge
18   (“ALJ”) Keith Dietterle’s decision finding Plaintiff did not suffer from a qualifying
19   disability as defined by the Social Security Act. Plaintiff argues “‘that the Commissioner’s
20   final decision is not based on factual details,’ that there are errors in Defendant’s Answer
21   to Plaintiff’s Complaint, and that Plaintiff’s case ‘has not been reviewed by the
22   Commissioner of Social Security and the Commissioner’s attorney team is not aware of
23   [his] medical history.’” R&R at 3 (citing Pl.’s MSJ at 2–3). Defendant contends “that the
24   ALJ’s finding that Plaintiff’s ulcerative colitis was severe but not disabling,” id. (citing
25   Def’s MSJ at 5, “was supported by substantial evidence of record and . . . the ALJ fully
26   considered all of the medical evidence of record in reaching his decision.” Id. (citing ECF
27   No. 26 at 1–2).
28   ///

                                                   2
                                                                                18-CV-546 JLS (BLM)
 1         Magistrate Judge Major recommends granting in part and denying in part Plaintiff’s
 2   Motion and granting in part and denying in part Defendant’s Motion. Magistrate Judge
 3   Major makes this recommendation based on her findings that the ALJ failed to provide
 4   specific reasons for rejecting Plaintiff’s treating physician, Dr. Bittleman’s, opinions;
 5   improperly considered Dr. Bittleman’s opinion that Plaintiff would be absent from work
 6   more than four times a month; failed to discuss the length of treatment relationship,
 7   frequency of examination, or the nature and extent of treatment; and gave improper weight
 8   to medical expert Dr. Duby’s opinion.         R&R 12–15.       Defendant objects to these
 9   recommendations, arguing they are contrary to law and unsupported by the record. Objs.
10   at 2. Defendant contends the ALJ properly evaluated and discussed Dr. Bittleman’s
11   opinions, citing specific findings in the record. Id. at 3–5. Defendant also contends that
12   the ALJ gave the proper weight to Dr. Duby’s opinion. Id. at 7. After a de novo review of
13   the R&R’s reasoning, the ALJ’s written decision, the record evidence, and applicable legal
14   authorities, the Court agrees with Magistrate Judge Major’s recommendations.
15   Accordingly, the Court OVERRULES Defendant’s Objections and ADOPTS the R&R as
16   to these recommendations.
17         Magistrate Judge Major also recommends that Plaintiff’s Motion be denied as it
18   pertains to Plaintiff’s contention that the ALJ failed to consider his subjective symptoms.
19   Magistrate Judge Major concludes that “the ALJ provided clear and convincing reasons for
20   discounting Plaintiff’s subjective claims regarding his symptoms.” Id. at 24. Next,
21   Magistrate Judge Major recommends Plaintiff’s Motion be denied as it pertains to his
22   request to remand pursuant to sentence six “[b]ecause Plaintiff is unable to satisfy both the
23   materiality and good cause prongs required.” Id. at 29. Finally, because Magistrate Judge
24   Major finds that the record is incomplete and further administrative proceedings to develop
25   the record would be useful and appropriate, she recommends the Court reverse the decision
26   of the ALJ and remand for further proceedings.            Neither Party objects to these
27   recommendations and the Court finds them to be well-reasoned and to contain no clear
28   error. The Court therefore ADOPTS the R&R in its entirety.

                                                   3
                                                                                18-CV-546 JLS (BLM)
 1                                       CONCLUSION
 2         After reading the R&R and conducting a de novo review of those portions to which
 3   Defendant objected, the Court must agree with Magistrate Judge Major’s sound reasoning.
 4   Accordingly, the Court (1) OVERRULES Defendant’s Objections (ECF No. 34),
 5   (2) ADOPTS the R&R in its entirety (ECF No. 33), and (3) GRANTS IN PART AND
 6   DENIES IN PART Plaintiff’s Motion for Summary Judgment (ECF No. 20) and
 7   GRANTS IN PART AND DENIES IN PART Defendant’s Motion for Summary
 8   Judgment (ECF No. 21). The Court REVERSES the ALJ’s decision and REMANDS for
 9   further proceedings to address the errors noted in the R&R and this Order.
10         IT IS SO ORDERED.
11   Dated: September 3, 2019
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 4
                                                                             18-CV-546 JLS (BLM)
